Citation Nr: 0401594	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code for a flight 
engineer examination taken August 12, 2001.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The claimant's period of active service began in May 1993 and 
he remains on active duty presently.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  That decision denied payment for 
educational benefits for a flight engineer examination taken 
August 12, 2001.


FINDING OF FACT

An Application for VA Education Benefits, VA Form 22-1990, 
reflecting that the claimant took a flight engineer 
examination on August 12, 2001, was received by the RO on 
August 19, 2002.


CONCLUSION OF LAW

The criteria are not met for entitlement to education 
assistance benefits under Chapter 30, Title 38, United States 
Code, for a flight engineer examination taken on August 12, 
2001.  38 C.F.R. §§ 21.1029, 21.7131(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002), was signed into law in November 2000.  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
has held that where, as here, the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, the VCAA 
is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002) (Court agreed with legislative history indicating that 
it is important to balance the duty to assist against the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim).

Assuming, arguendo, that the VCAA does apply, the appellant 
has been notified of the evidence and information necessary 
to substantiate his claim.  38 U.S.C.A. § 5103(a) (West 
2002).  Specifically, he was notified of the time limits 
pertaining to VA education benefits by means of the 
discussion in the October 2002 decision in this case and the 
December 2002 statement of the case (SOC).  This case hinges 
on whether the appellant filed his claim for benefits within 
one year of the date he took the flight engineer course for 
which he seeks reimbursement.  The appellant has been 
repeatedly informed that he filed his claim after the one-
year time period had expired, and he does not contest that 
fact.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Thus, 
he has been informed of the information and evidence not of 
record that is necessary to substantiate the claim.  
Accordingly, no additional notification is necessary 
regarding the information and evidence that VA will seek to 
provide, and the information and evidence that the claimant 
is expected to provide.  Therefore, in this particular case, 
the RO has provided the appellant with all notice and 
assistance required by the VCAA.  

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who served at least three years of 
continuous active duty or in the case of an individual whose 
initial period of active duty is less than three years, 
serves at least two years of continuous active duty. 
38 U.S.C.A. § 3011 (West 2002).
 
The material facts in this case are not in dispute.  An 
Application for VA Education Benefits, VA Form 22-1990, 
reflecting that the claimant took a flight engineer 
examination on August 12, 2001, was received by the RO on 
August 19, 2002.
 
In the October 2002 decision on appeal and in the December 
2002 SOC, the RO informed the veteran that the VA could not 
pay educational benefits for periods of education prior to 
one year before the date of the veteran's claim, which is the 
date the Enrollment Certification was received by the RO.  
38 C.F.R. §§ 21.1029, 21.7131 (2003). 
 
The veteran asks that an exception be made to the regulations 
regarding commencing dates for Chapter 30 benefits in his 
case because within the pertinent year he had an unexpected, 
immediate deployment in support of Operation Enduring 
Freedom.  The Board notes that he has provided documentation 
indicating that in late September 2001, he was deployed for a 
period that was to be approximately 90 days.  It is unclear 
exactly when the veteran returned to his home; however, the 
evidence of record shows that he had returned at least by 
June 2002, a few months prior to the end of the one-year 
period in question.
 
To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 benefits.  When 
an eligible service member enters or reenters into training 
(including a reentrance following a change of program or 
educational institution), the commencing date of his or her 
award of educational assistance will be determined as 
follows:

(1)  If the award is the first award of 
educational assistance for the program of 
education the service member is pursuing, 
the commencing date of the award of 
educational assistance is the latest of:
(i)  The date the educational 
institution certifies under 
paragraph (b) or (c) of this 
section;
(ii)  One year before the date of 
claim as determined by § 21.1029(b);
(iii)  The effective date of the 
approval of the course;
(iv)  One year before the date VA 
receives approval notice,
38 C.F.R. § 21.7131(a).
 
Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance. 
 
The appellant's Application for VA Education Benefits, VA 
Form 22-1990, reflecting that the claimant took a flight 
engineer examination on August 12, 2001, was received by the 
RO on August 19, 2002.  The award of Chapter 30 benefits 
based on that application is only available for up to 12 
months prior, i.e. conducted no earlier than August 19, 2001.  
An examination which took place on August 12, 2001, just a 
few days over one year prior to the date of certification, as 
is the case here, is not subject to retroactive payment of 
Chapter 30 educational assistance benefits.
 
The appellant does not dispute the fact that his application 
was filed late.  As noted above, he contends that the failure 
to file his paperwork earlier was a result of his deployment 
in late 2001.  Unfortunately, there is no statutory or 
regulatory provision for any exceptions to the filing 
requirements that apply to this case.  The Board further 
notes that the veteran had not previously filed any document 
that could be considered an informal claim.
 
The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulatory criteria 
governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  
Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 30 benefits for the examination 
which took place on August 12, 2001.  Therefore the Board 
finds that entitlement to educational benefits for that 
particular flight engineer examination is not warranted.  See 
Taylor v. West, 11 Vet. App. 436 (1998) in which the United 
States Court of Appeals for Veterans Claims held that a 
veteran was not entitled to educational benefits under 
Chapter 30 where the commencing date was after the enrollment 
period.  As the law in this case is dispositive, the 
veteran's claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for a flight 
engineer examination taken August 12, 2001, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



